PCIJ_AB_60_PolishAgrarianReform_DEU_POL_1933-12-02_ORD_01_DI_00_FR.txt. 1933.
Le 2 décembre.
Réle général
n° 60.

AFFAIRE CONCERNANT LA RÉFORME AGRAIRE

201

COUR PERMANENTE DE JUSTICE INTERNATIONALE

ORDONNANCE RENDUE LE 2 DECEMBRE 1933

TRENTIEME SESSION (EXTRAORDINAIRE)

2 décembre 1933.

POLONAISE ET LA MINORITE ALLEMANDE

Présents : MM. ADATCI, Président; GUERRERO, Vice-Président ;
KEiLocG, le baron ROLIN-JAEQUEMYNS, le comte
RosTwoRowsk!I, MM. FROMAGEOT, DE BUSTAMANTE,
ANZILOTTI, sir CECIL Hurst, MM. SCHÜCKING,
NEGULESCO, Jhr. van Eysinca, M. WANG, juges.

La Cour permanente de Justice internationale,
ainsi composée,

après délibéré en Chambre du Conseil,

Rend l'ordonnance suivante :

Vu l’article 48 du Statut de la Cour;

Vu Particle 61 du Règlement de la Cour;

Vu la requête du rer juillet 1933 par laquelle le Gouverne-
ment allemand à introduit devant la Cour une instance contre
le Gouvernement polonais «concernant l'application de la
réforme agraire » polonaise « à la minorité allemande dans les
voivodies de Posnanie et de Pomérélie, ainsi que les questions
connexes », requête qui a été enregistrée au Greffe de la Cour
le 3 juillet 1933;

Vu la désignation, par le Gouvernement allemand, de
M. Viktor Bruns, professeur de droit à l’Université de Berlin,
directeur de l’Institut de Droit public comparé et de Droit des
gens, comme son agent; et la désignation, par le Gouverne-
ment polonais, de M. Thadée Sobolewski, docteur en droit,

4
202 RÉFORME AGRAIRE POLONAISE

conseiller supérieur à l'Office du contentieux de l'État, comme

son agent ;
Vu Vordonnance du 4 juillet 1933 par laquelle le Président
de la Cour — celle-ci n’étant pas en session — a fixé les

délais pour la présentation du Mémoire du Gouvernement
allemand et du Contre-Mémoire du Gouvernement polonais
dans l'affaire, la fixation des délais pour le dépôt des Réplique
et Duplique étant réservée ;

Vu Vordonnance du 2g juillet 1933 par laquelle la Cour a
rejeté la demande en indication de mesures conservatoires
présentée par le Gouvernement allemand avec sa requête
introductive d’instance du rer juillet 1933;

Vu les ordonnances des 19 août et 25 septembre 1933 par
lesquelles le Président de la Cour — celle-ci n’étant pas en
session — a prorogé les délais fixés par l’ordonnance du
4 juillet 1933;

Considérant que le délai fixé en dernier lieu pour la présen-
tation du Mémoire devait expirer le rer novembre 1933;

Considérant que, le 27 octobre 1933, le Greffier de la Cour
a reçu du ministre d'Allemagne à La Haye une note aux
termes de laquelle le Gouvernement allemand n'a pas l’inten-
tion de poursuivre l'affaire qu'il avait soumise à la Cour
concernant la réforme agraire polonaise ;

Considérant que, conformément aux dispositions du Règle-
ment, copie de cette communication a été transmise, à toutes
fins utiles, à l'agent du Gouvernement polonais ;

Considérant que, par lettre du 15 novembre 1933, ledit
agent a informé Ja Cour qu’en présence de l'attitude du
Gouvernement allemand résultant de sa note précitée, le
Gouvernement polonais ne fait aucune objection à ce que
la procédure dans ladite affaire ne soit pas poursuivie et, la
considérant ainsi comme close, « prie la Cour d’en donner
acte »;

Considérant que le désistement du Gouvernement allemand
et Vacceptation de ce désistement par le Gouvernement polo-
nais mettent fin à la procédure engagée ;

La Cour,

prenant acte de la communication reçue, le 27 octobre 1933,
du ministre d’Allemagne à La Haye, portant désistement du
Gouvernement allemand de l'instance introduite par sa requête
du rer juillet 1933;

donnant acte à l'agent du Gouvernement polonais de sa
déclaration du 15 novembre 1933 portant acceptation par
ledit Gouvernement de ce désistement ;

5
203 RÉFORME AGRAIRE POLONAISE

déclare close la procédure ouverte par la requête du Gouver-
nement allemand ;
dit que ladite affaire sera rayée. du réle de la Cour.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le deux décembre mil neuf
cent trente-trois, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les deux autres seront trans-
mis respectivement au Gouvernement allemand et au Gouver-
nement polonais.

Le Président de la Cour:
(Signé) M. ADATCI.

Le Greffier de la Cour:
(Signé) A. HAMMARSKJOLD.
